DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10, 11, and 17 are amended in response to the last office action. Claims 1-20 are presented for examination. Calciu et al, Banavalikar et al, Hayut et al, Yang et al, and Byers were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayut et al [US 2015/0222547 A1] in view of Banavalikar et al [US 2016/0248690 A1].
	As to claim 1, Hayut et al teach an apparatus [e.g., MULT-SOCKET SERVER 24 in figs. 1, 2] comprising:
a multi-socket motherboard comprising a plurality of sockets [e.g., “In alternative embodiments, however, NIC 50 and CPU 38 may comprise separate devices or ICs, for example, on the mother board of the server, and may be interconnected by internal buses” in paragraph 0077; sockets 38A, 38B in fig. 1; sockets 38C, 38D, 38E, 38F in fig. 2];

an RDMA (Remote Direct Memory Access) interface module connected to a second socket of said plurality of sockets on the multi-socket motherboard and in communication with the processor over an inter-socket coherency interface [e.g., CPU 38A, Coherence bus 48 in fig. 1; “For example, in connected CPU 38A, offloading unit 54 can apply packet processing to traffic coming from the network, or to data sent from remote unconnected CPU 38B over coherence bus 48, to offload CPU 38A” in paragraph 0041]; and
an inter-server port [e.g., Network link connected to SWITCH 36 in fig. 1], wherein the inter-socket coherency interface is in communication with the inter-server port through the RDMA interface module [e.g., “A remote CPU served by an unconnected peer NIC can access the network only via the NIC of a connected CPU” in paragraph 0040; “For example, in connected CPU 38A, offloading unit 54 can apply packet processing to traffic coming from the network, or to data sent from remote unconnected CPU 38B over coherence bus 48, to offload CPU 38A” in paragraph 0041];
wherein the RDMA interface module connected to said second socket provides an inter-server interface between servers operating as a high speed RDMA host channel adapter in an RDMA domain [e.g., “Although FIG. 1 depicts only one server 24, system 20 typically comprises multiple servers such as server 24 (or other devices) that 
wherein the inter-socket coherency interface comprises inter-chip coherency links in a mesh between said plurality of sockets [e.g., sockets 38C, 38D, 38E, 38F in a mesh are connected via Coherence bus 48 in fig. 2].
Though Hayut et al teach the servers being one of any servers [e.g., “System 20 may use any suitable type of communication network and related protocols.  For example, the network may comprise a local or a wide area network (WAN/LAN), a wireless network, or a combination of such networks.  Additionally, the network may be a packet network such as IP (e.g., with TCP as the transport protocol), Infiniband, or Ethernet network, delivering information at any suitable data rate” in paragraph 0033], Hayut et al do not explicitly teach, however Banavalikar et al teach the servers being SDN (Software Defined Networking) servers [e.g., “Particularly, a credit-based flow control mechanism allows for the convergence of Ethernet protocols with existing or new InfiniBand, remote direct memory access (RDMA), or any other protocol that provides for credit-based flow control into a single, common link type, e.g., RDMA over converged Ethernet (RoCE) and/or internet wide area RDMA protocol (iWARP) approaches with lossless Ethernet.  The credit-based flow control may be implemented in a software defined network (SDN) environment in various approaches” in paragraph 0021]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Banavalikar et al’s 
As to claims 2 and 18, the combination of Hayut et al and Banavalikar et al teaches wherein the inter-server interface comprises an RoCE (RDMA over Converged Ethernet) interface [e.g., “RDMA over converged Ethernet (RoCE)” in paragraph 0021 of Banavalikar et al].
As to claim 3, the combination teaches wherein the coherency interface comprises a QPI (QuickPath Interconnect) or UPI (UltraPath Interconnect) bus [e.g., “In some embodiments, the CPUs of the multi-CPU server are interconnected using a coherence bus, such as the Intel's QPI bus or the HyperTransport bus” in paragraph 0017 of Hayut et al].
As to claim 5, the combination teaches RDMA interface modules connected to a third socket and a fourth socket of the multi-socket motherboard [e.g., “FIG. 2 is a block diagram that schematically illustrates a server 24 that includes four sockets 38C, … 38F, in accordance with an embodiment that is described herein” in paragraph 0044 of Hayut et al].
As to claim 6, the combination teaches processors connected to a third socket and a fourth socket of the multi-socket motherboard [e.g., “FIG. 2 is a block diagram that schematically illustrates a server 24 that includes four sockets 38C, … 38F, in accordance with an embodiment that is described herein” in paragraph 0044 of Hayut et al].
As to claim 7, the combination teaches wherein said first and second sockets of the multi-socket motherboard are configured such that the processor and the RDMA 
As to claim 8, the combination teaches wherein the RDMA interface module comprises a router and RoCE (RDMA over Converged Ethernet) protocol engine in communication with a plurality of interfaces [e.g., “Particularly, a credit-based flow control mechanism allows for the convergence of Ethernet protocols with existing or new InfiniBand, remote direct memory access (RDMA), or any other protocol that provides for credit-based flow control into a single, common link type, e.g., RDMA over converged Ethernet (RoCE) and/or internet wide area RDMA protocol (iWARP) approaches with lossless Ethernet.  The credit-based flow control may be implemented in a software defined network (SDN) environment in various approaches” in paragraph 0021 of Banavalikar et al].
As to claim 9, the combination teaches wherein the RDMA interface module comprises an integrated circuit package connected to said second socket and in communication with a plurality of ports through an interposer [e.g., figs. 1, 2 of Hayut et al; “Particularly, a credit-based flow control mechanism allows for the convergence of Ethernet protocols with existing or new InfiniBand, remote direct memory access (RDMA), or any other protocol that provides for credit-based flow control into a single, common link type, e.g., RDMA over converged Ethernet (RoCE) and/or internet wide area RDMA protocol (iWARP) approaches with lossless Ethernet.  The credit-based flow control may be implemented in a software defined network (SDN) environment in various approaches” in paragraph 0021 of Banavalikar et al].
As to claim 17, Hayut et al teach a method comprising:
receiving data at an RDMA (Remote Direct Memory Access) interface module mounted in a socket on a multi-socket motherboard over a coherency interface [e.g., “In alternative embodiments, however, NIC 50 and CPU 38 may comprise separate devices or ICs, for example, on the mother board of the server, and may be interconnected by internal buses” in paragraph 0077; sockets 38A, 38B in fig. 1; sockets 38C, 38D, 38E, 38F in fig. 2; CPU 38A, Coherence bus 48 in fig. 1; “For example, in connected CPU 38A, offloading unit 54 can apply packet processing to traffic coming from the network, or to data sent from remote unconnected CPU 38B over coherence bus 48, to offload CPU 38A” in paragraph 0041]; and
	transmitting said data from the RDMA interface module on an RDMA link to a server in an RDMA domain [e.g., “Each of unconnected CPUs 38D and 38E can communicate data over the network indirectly using NIC 50 of connected CPU 38C, 38F, or both.  For example, CPU 38D can send data, over coherence bus 48 to the NIC of CPU 38F, which NIC delivers the data encapsulated in a suitable packet to the network” in paragraph 0046];
wherein the multi-socket motherboard comprises at least one processor connected to a socket and in communication with the RDMA interface module over the coherency interface and wherein the coherency interface is in direct communication with the RDMA link through the RDMA interface module [e.g., CPU 38B, CPU 38A, Coherence bus 48 in fig. 1; “For example, in connected CPU 38A, offloading unit 54 can apply packet processing to traffic coming from the network, or to data sent from remote unconnected CPU 38B over coherence bus 48, to offload CPU 38A” in paragraph 0041] 
wherein the RDMA interface module provides an inter-server interface between servers operating as a high speed RDMA host channel adapter in an RDMA domain [e.g., “Although FIG. 1 depicts only one server 24, system 20 typically comprises multiple servers such as server 24 (or other devices) that communicate with one another over a communication network 32” in paragraph 0031; “When the received network packet is destined to one of unconnected CPUs 38D or 38E or to connected CPU 38C, the NIC of CPU 38F sends the packet to the relevant destination CPU over coherence bus 48” in paragraph 0045].
Though Hayut et al teach the servers being one of any servers [e.g., “System 20 may use any suitable type of communication network and related protocols.  For example, the network may comprise a local or a wide area network (WAN/LAN), a wireless network, or a combination of such networks.  Additionally, the network may be a packet network such as IP (e.g., with TCP as the transport protocol), Infiniband, or Ethernet network, delivering information at any suitable data rate” in paragraph 0033], Hayut et al do not explicitly teach, however Banavalikar et al teach the servers being SDN (Software Defined Networking) servers [e.g., “Particularly, a credit-based flow control mechanism allows for the convergence of Ethernet protocols with existing or new InfiniBand, remote direct memory access (RDMA), or any other protocol that provides for credit-based flow control into a single, common link type, e.g., RDMA over converged Ethernet (RoCE) and/or internet wide area RDMA protocol (iWARP) 
As to claim 19, the combination teaches receiving data on the RDMA link and transmitting said data received on the RDMA link directly to the coherency interface [e.g., “For example, in connected CPU 38A, offloading unit 54 can apply packet processing to traffic coming from the network, or to data sent from remote unconnected CPU 38B over coherence bus 48, to offload CPU 38A” in paragraph 0041, fig. 3 of Hayut et al].
As to claim 20, the combination teaches wherein the multi-socket motherboard is configurable such that all sockets of the motherboard are configured for receiving the processor, the RDMA interface module, or a storage module [e.g., fig. 2 of Hayut et al].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayut et al and Banavalikar et al as applied to claim 1 above, and further in view of Byers [US 2017/0010628 A1].
	As to claim 4, though the combination of Hayut et al and Banavalikar et al teaches a storage [e.g., DDR 46 in fig. 1 of Hayut et al], the combination does not explicitly teach, however Byers teaches a storage module connected to a third socket of the multi-socket motherboard, the storage module comprising a plurality of nonvolatile memory cards providing mass storage to the apparatus [e.g., “Specifically, instead of placing a CPU in sockets 105b and 105d, motherboard 100 is configured with storage modules 135a and 135b arranged within sockets 105b and 105d, respectively.  According to the example of FIG. 1, storage modules 135a and 135b contain massively parallel arrays of high capacity flash chips, and internal logic to interface the storage arrays to inter-socket coherency interface 130.  The arrays of flash chips may include arrays of Secure Digital (SD) flash chips, such as microSDTM, microSDHCTM, microSDXCTM, miniSDTM and/or miniSDHCTM flash chips.  The flash chips may also include universal serial bus (USB) memory sticks” in paragraph 0013; “Furthermore, because storage modules 135a and 135b are configured to fit the same CPU socket as CPUs 140a and 140b, a server utilizing a motherboard like motherboard 100 may provide flexible storage and processing options, depending on the application for which the server is being utilized” in paragraph 0014]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Byers’ teaching above in order to increase applicability, modularity, and/or conveniency for the storage of the combination.
Claims 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayut et al [US 2015/0222547 A1] in view of Yang et al [US 2015/0095443 A1].
	As to claim 10, Hayut et al teach a server [e.g., MULT-SOCKET SERVER 24 in fig. 1] comprising:
a multi-socket motherboard comprising a plurality of sockets [e.g., “In alternative embodiments, however, NIC 50 and CPU 38 may comprise separate devices or ICs, for example, on the mother board of the server, and may be interconnected by internal buses” in paragraph 0077; sockets 38A, 38B in fig. 1; sockets 38C, 38D, 38E, 38F in fig. 2];
a processor connected to a first socket of said plurality of sockets on the multi-socket motherboard [e.g., CPU 38B in fig. 1; “In the example of FIG. 1, NIC 50A of CPU 38A connects physically to network 32, whereas NIC 50B of CPU 38B does not” in paragraph 0039]; and
an RDMA (Remote Direct Memory Access) interface module connected to a second socket of said plurality of sockets on the multi-socket motherboard and in communication with the processor over an inter-socket coherency interface [e.g., CPU 38A, Coherence bus 48 in fig. 1; “For example, in connected CPU 38A, offloading unit 54 can apply packet processing to traffic coming from the network, or to data sent from remote unconnected CPU 38B over coherence bus 48, to offload CPU 38A” in paragraph 0041]; and
an inter-server port [e.g., Network link connected to SWITCH 36 in fig. 1], 
wherein the inter-socket coherency interface is in communication with the inter-server port through the RDMA interface module [e.g., “A remote CPU served by an 
Though Hayut et al teaches the RDMA interface module for communication with thee plurality of servers in the RDMA domain with the server, Hayut et al do not explicitly teach, however Yang et al teach a plurality of optical modules in communication with the RDMA interface module to provide the communication with the servers [e.g., “The dedicated optical cable 300 is used to connect the RDMA network adapters on the two physical hosts, and the dedicated optical cable 300 may be a quad SFP (Quad Small Form-factor Pluggable, QSPF for short) interface, or an optical cable of another model, which is not limited in this embodiment of the present invention” in paragraph 0107]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Yang et al’s teaching above including the plurality of optical modules into the RDMA interface module in order to increase feasibility and/or adaptability in the plurality of severs network communication of Hayut et al.
As to claim 11, the combination of Hayut et al and Yang et al teaches wherein the inter-server interface comprises an RoCE (RDMA over Converged Ethernet) interface [e.g., “Hardware layers of the two physical hosts 100 and 200 include RDMA 
As to claim 15, the combination teaches wherein the RDMA interface module comprises a router and RoCE (RDMA over Converged Ethernet) protocol engine in communication with a plurality of optical modules [e.g., “Hardware layers of the two physical hosts 100 and 200 include RDMA network adapters 13 and 23, processors 12 and 22, and memories 11 and 21, respectively, where the memory 11 and the memory 21 may be a shared memory, and the RDMA network adapters 13 and 23 may be wireless InfiniBand network adapters, Ethernet (RDMA over Converged Ethernet, RoCE for short) network adapters, or the like” in paragraph 0106, “The dedicated optical cable 300 is used to connect the RDMA network adapters on the two physical hosts, and the dedicated optical cable 300 may be a quad SFP (Quad Small Form-factor Pluggable, QSPF for short) interface, or an optical cable of another model, which is not limited in this embodiment of the present invention” in paragraph 0107 of Yang et al].
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayut et al and Yang et al as applied to claim 10 above, and further in view of Banavalikar et al [US 2016/0248690 A1].
	As to claim 12, the combination of Hayut et al and Yang et al does not explicitly teach, however Banavalikar et al teach the servers being SDN (Software Defined Networking) servers [e.g., “Particularly, a credit-based flow control mechanism allows .
Claims 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayut et al and Yang et al as applied to claim 10 above, and further in view of Byers [US 2017/0010628 A1].
	As to claim 13, though the combination of Hayut et al and Yang et al teaches a storage [e.g., DDR 46 in fig. 1 of Hayut et al], the combination does not explicitly teach, however Byers teaches a storage module connected to a third socket of the multi-socket motherboard, the storage module comprising a plurality of nonvolatile memory cards providing mass storage to the apparatus [e.g., “Specifically, instead of placing a CPU in sockets 105b and 105d, motherboard 100 is configured with storage modules 135a and 135b arranged within sockets 105b and 105d, respectively.  According to the example of FIG. 1, storage modules 135a and 135b contain massively parallel arrays of high capacity flash chips, and internal logic to interface the storage arrays to inter-socket coherency interface 130.  The arrays of flash chips may include arrays of Secure TM, microSDHCTM, microSDXCTM, miniSDTM and/or miniSDHCTM flash chips.  The flash chips may also include universal serial bus (USB) memory sticks” in paragraph 0013; “Furthermore, because storage modules 135a and 135b are configured to fit the same CPU socket as CPUs 140a and 140b, a server utilizing a motherboard like motherboard 100 may provide flexible storage and processing options, depending on the application for which the server is being utilized” in paragraph 0014]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Byers’ teaching above in order to increase applicability, modularity, and/or conveniency for the storage of the combination.
As to claim 14, the combination of Hayut et al/Yang et al/Byers teaches wherein the multi-socket motherboard comprises a quad-socket motherboard and the motherboard is configurable such that each of said sockets is configured for receiving the processor, the RDMA interface module, or the storage module [e.g., CPU sockets 1-4 in fig. 1 of Byers].
As to claim 16, the combination of Hayut et al and Yang et al does not explicitly teach, however Byers teaches wherein the multi-socket motherboard is installed on a legacy server and the RDMA interface module replaces a CPU (Central Processing Unit) chip and heatsink that was previously removed from said second socket [e.g., “Storage module 335 may dissipate an amount of heat that is a fraction of that dissipated by the highest power multi-core CPUs that motherboard 300 is designed to carry.  Accordingly, cooling of storage module 335 may be achieved without a heatsink beyond the conduction down to motherboard 300 and/or up through the TM array 355.  Therefore, array 355 of microSDTM cards 360n-360n+x and memory card sockets 370n-370n+x may comprise a two-dimensional array vertically arranged so that the combination of microSDTM cards 360n-360n+x and memory card sockets 370n-370n+x occupy much the same space as the fins of the heatsink recommended for the CPU that would otherwise occupy the CPU sockets of motherboard 300” in paragraph 0022]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Byers’ teaching above in order to increase applicability, modularity, and/or conveniency for the storage of the combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Borkenhagen et al [US 2017/0046291 A1] teach a communication between socket servers each having a plurality of sockets.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        3/2/2021